DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11, 14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Center (US 5,511,902).
With regards to claim 1, Center discloses a modular building block apparatus for the construction of a coastal or river bank erosion defense or protection structure (col. 1, lines 5-7; figures 1-2), said apparatus comprising a plurality of blocks (20) arranged in stacked rows (figure 10), the blocks in each row having cooperating formations whereby the said blocks in each row are interconnected with one another (figure 1 and 10), apertures (52) being formed in each block extending perpendicular to said rows, and a plurality of connector members (54) extending through aligned ones of said apertures in adjacent rows of said blocks to interlock said adjacent rows to one another (col. 3, lines 27-30; figures 1-2, 7 and 10).

As to claim 3, Center discloses wherein a plurality of said rows of blocks (20) are layered on top of one another in staggered or stepped relationship (figure 10).
As to claim 4, Center discloses wherein said female engagement portion of each said block is shaped to prevent lateral movement of said cooperating male engagement portion of an adjacent one of said blocks in a respective row when received in said female engagement portion (figure 1 and 10).
As to claim 6, Center discloses wherein each of said blocks comprises first and second sides (46) and first and second ends (25) along with a base (48) and a top (22), said first and second sides being substantially parallel to each other and said first and second ends being substantially parallel to each other such that each of said blocks has a substantially cuboid shape (figure 1). 
As to claim 10, Center discloses wherein at least one of said apertures (32) of each of said blocks (20) in one of said rows is aligned with an aperture of another one of said blocks in an adjacent one of said rows, said apparatus further comprising a respective connector member (54) extending through said aligned apertures to interconnect said one of said rows with said adjacent row (figure 10).
As to claim 11, Center discloses wherein each of said connector members (54) comprises an elongate rod, post or pin dimensioned to fit through respective aligned apertures in said blocks (figure 7 and 10).
As to claim 14 and 17, Center discloses wherein each of said blocks is made from an impermeable material and/or plastic (col. 3, lines 52-54).

As to claim 19, Center discloses a coastal or river bank erosion defense or protection structure comprising a modular building block apparatus as claimed in claim 1 (see claim 1 rejection; col. 1, lines 5-7). 
As to claim 20, Center discloses an embankment, retaining wall or flood defense barrier comprising a modular building block apparatus as claimed in claim 1 (see rejection of claim 1; col. 1, lines 38-40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center (US 5,511,902) in view of Brookhart et al. (US 2015/0063924).
As to claim 5, Center discloses the invention substantially as claimed. However, Center is silent about wherein said male engagement of each block portion comprises an exterior projection which extends laterally from said body of said block. Lederer discloses a similar modular building block (1) including male and female engagement portion (6, 5) wherein said 
As to claim 18, Center discloses the invention substantially as claimed. However, Center is silent about further comprising at least one layer of fabric or mesh-is located between adjacent rows of said blocks, said layer of fabric or mesh extending laterally from said blocks to be embedded in a body of material against which said apparatus is located, to anchor said apparatus to said body of material. Brookhart discloses at least one layer of fabric or mesh-is located between adjacent rows of said blocks, said layer of fabric or mesh extending laterally from said blocks to be embedded in a body of material against which said apparatus is located, to anchor said apparatus to said body of material (figure 9-10; paragraph 0038). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Center to include the fabric between rows as taught by Brookhart et al., since it would provide structural support to the wall member. 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center (US 5,511,902) in view of Peppard (US 6,004,067).
As to claim 7, Center discloses the invention substantially as claimed. However, Center is silent about wherein at least one channel extends substantially across at least one face of each of said blocks to define a drainage channel between adjacent rows of said blocks when said blocks are in abutting stacked relationship. Brookhart et al. teaches a similar block including at least one channel (20) extends substantially across at least one face of each of said blocks to define a drainage channel between adjacent rows of said blocks when said blocks are in abutting stacked relationship (figure 3, 17-18; paragraph 0055).
As to claim 8-9, Center as modified above discloses wherein said at least one channel (20) comprises an elongate groove formed in a face of each of said blocks block; and wherein said at least one channel is formed in a base of each block (figure 3).
Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center (US 5,511,902) in view of Boudreaux, Jr. (US 2010/0074687).
As to claim 12, Center discloses the invention substantially as claimed. However, Center is silent about wherein each connector member has a pointed or tapered end adapted to be inserted into a surface upon which said blocks are located. Boudreaux teaches a similar block including a connector member (60) has a pointed or tapered end adapted to be inserted into a surface upon which said blocks are located (figure 17-18; paragraph 0081). It would have been obvious to one of ordinary skill in the art to modify the connector member of Center for the connectors as taught by Boudreaux, since it would provide a connector with a shape to penetrate the ground. 
As to claim 15, Center discloses the invention substantially as claimed. However, Center is silent about wherein each of said blocks is made from geopolymer cement. Boudreaux teaches similar block made of geopolymer cement (paragraph 0067).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center (US 5,511,902).
As to claim 13, Center discloses the invention substantially as claimed. However, Center is silent about wherein each aperture in each of said blocks is defined by tapered walls such that a respective one of said connector members establishes an interference fit therein. It would have been an obvious matter of design choice to modify the shape to the apertures to have tapered walls, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678